Name: 91/116/EEC: Council Decision of 25 February 1991 setting up the European Advisory Committee on statistical information in the economic and social spheres
 Type: Decision
 Subject Matter: economic analysis;  EU institutions and European civil service;  social framework
 Date Published: 1991-03-06

 Avis juridique important|31991D011691/116/EEC: Council Decision of 25 February 1991 setting up the European Advisory Committee on statistical information in the economic and social spheres Official Journal L 059 , 06/03/1991 P. 0021 - 0022 Finnish special edition: Chapter 10 Volume 1 P. 0066 Swedish special edition: Chapter 10 Volume 1 P. 0066 COUNCIL DECISION of 25 February 1991 setting up the European Advisory Committee on statistical information in the economic and social spheres (91/116/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the draft decision submitted by the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the implementation, monitoring and assessment of Community policies depend to a great extent on the availability of reliable statistics in the economic and social spheres; Whereas in April 1989 the Commission submitted to the Council a communication on the adoption of a Community statistical policy; Whereas, on the basis of this communication and acting on a proposal from the Commission, after receiving the European Parliament's opinion the Council adopted on 19 June 1989 a resolution on the implementation of a plan of priority actions in the field of statistical information for the period 1989-1992 (4); Whereas by its Decision 89/382/Euratom (5), the Council established the Statistical Programme Committee, which comprises the representatives of the Statistical Institutes of the Member States and is chaired by a representative of the Commission (namely the Director-General of the Statistical Office of the European Communities); whereas this committee is responsible for coordinating the work, resources, schedules and methods involved in Community and national statistical programmes; Whereas in order to achieve the objectives set for the European Communities, in particular the establishement of the single market provided for in the Single European Act, leading representatives from the scientific, economic and social fields must be consulted regularly with a view to determining the objectives, priorities and nature of the information required to support Community policies; Whereas, in almost all Member States, there are consultative bodies of users and producers of statistical information concerned mainly with the problems of the countries in question; Whereas it is therefore necessary to establish a European Advisory Committee on Economic and Social Statistical Information, made up of representatives of the producers and users of this information, whose task it will be to help the Council and the Commission to coordinate the objectives of the Community's statistical information policy, HAS DECIDED AS FOLLOWS: Article 1 A European Advisory Committee on Statistical Information in the Economic and Social Spheres, hereinafter called the Committee, shall be set up. Its task shall be to assist the Council and the Commission in the coordination of the objectives of the Community's statistical information policy, taking into account user requirements and the costs borne by the information producers. Article 2 The Committee shall consider and make suggestions on projects to the implemented and the resources needed to achieve the objectives of the statistical information policy decided upon by the Community. The Committee shall deliver an opinion on the Community's statistical programme and on the way in which it is designed and monitored. In particular, it shall comment on: - the relevance of statistical programmes to the requirements of European integration, as expressed by the Community institutions, national and regional authorities and the various economic and social categories and by scientific circles; - cooperation, at organizational and planning levels, between the various bodies which, as a whole, comprise the Community statistical infrastructure; - the costs of the sectoral statistical programmes, including both the costs directly incurred by Community, national and regional authorities and the cost to those who have to provide the basic information; - the resources needed to implement the sectoral statistical programmes and their conformity with the objectives. Article 3 The Committee may be consulted by the Council and the Commission on any matter relating to statistical information policy. It shall deliver opinions or present reports to the European Parliament, the Council and the Commission whenever it considers this necessary for the fulfilment of its task. It shall work in close cooperation with the Statistical Programme Committee and the Committee on Monetary, Financial and Balance of Payments Statistics set up by Decision 91/115/EEC (6), to which it shall send, for information purposes, its opinions and reports, principally in so far as requests which imply new statistical works are concerned. The Committee shall draw up an annual report on the progress of European economic and social statistical information, which shall be sent to the European Parliament, the Council, the Commission and the Economic and Social Committee. Article 4 The Committee shall consist of: - four members representing the Commission, one of whom shall be the Member of the Commission responsible for statistical information policy; - the Chairman of the Committee on Monetary, Financial and Balance of Payments Statistics; - the twelve Presidents or Directors-General of the national statistical institutes of the Member States; - twenty-four members (two per Member State) appointed by the Council, after consulting the Commission, from among leading representatives of the various economic and social categories and scientific circles. With a view to the appointment of these members, each Member State shall provide the Council with a list comprising four candidates. The Council shall take account of the need for the various economic and social categories and the scientific field to be adequately represented. Article 5 The members appointed by the Council shall hold office for a four-year term, which shall be renewable. They shall hold office in a personal and honorary capacity. The list of members shall be published in the Official Journal of the European Communities, C series. Article 6 The Committee shall be chaired by the Member of the Commission responsible for statistical information policy. It shall elect a vice-chairman from among its members for a two-year term of office which shall be renewable once. Secretarial services shall be provided by the Statistical Office of the European Communities. Article 7 The Chairman shall convene the Committee whenever necessary and at least once a year, either on his own initiative or at the request of a minimum of one-third of its members. Article 8 The Chairman may invite the Commission Directors-General involved in the subjects under discussion to attend the meetings as observes, or any other person able to contribute to the discussions. Article 9 The Committee shall take decisions which shall be considered valid if at least half of the members are present. A member may delegate his vote to another member and may represent no more than two members. Article 10 The Committee shall draw up its own rules of procedure. Done at Brussels, 25 February 1991. For the Council The President J.-C. JUNCKER (1) OJ No C 208, 21. 8. 1990, p. 9. (2) OJ No C 19, 28. 1. 1991. (3) OJ No C 31, 6. 2. 1991, p. 25. (4) OJ No C 161, 28. 6. 1989, p. 1. (5) OJ No L 181, 28. 6. 1989, p. 47. (6) See page 19 of this Official Journal.